DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species for the nutrient fluid retaining means:
Species A: Hydroponic tank (see Spec. paragraph [0048])
Species B: Material and nutrient fluid feeding means, e.g., drip irrigation tube (see Spec. paragraph [0049])
The species are independent or distinct because each of the species are directed to mutually exclusive characteristics and described as being distinct embodiments. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 3 and 4 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above at least because each of the species are directed to mutually exclusive characteristics that would be a search burden if required to be examined together.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

During a telephone conversation with Mr. John Bailey on 2/9/2021 a provisional election was made without traverse to prosecute the invention of Species A, claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6 and 7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,660,280 B2 (hereinafter ‘280 patent), in view of Akihiro et al., JP 4425244 (B2) (submitted by Applicants on IDS filed 4/17/2020; hereinafter Akihiro) (English-language translation provided on PTO-892).
Instant claim 1 is identical to claim 1 of the ‘280 patent, with the exception that instant claim 1 includes further limitations of, “wherein said nutrient fluid retaining means is a hydroponic tank accommodating a nutrient fluid which is disposed to be in contact with the lower surface of the PVA film.” In other words, claim 1 of the ‘280 patent teaches all of the limitations in instant claim 1 directed to the PVA film and a nutrient fluid retaining means disposed to be in contact with a lower surface of the PVA film. 
Akihiro teaches a nutrient fluid retaining means (5) disposed to be in contact with a lower surface of a film (3; see figure 1 and Abstract), wherein the nutrient fluid retaining means is a hydroponic tank (5 is a hydroponic tank; see id.; compare figure 1 embodiment, with figure 2 embodiment, figure 2 having soil (8) and therefore not hydroponic; see also translation at paragraphs [0066] and [0107]-[0109]) accommodating a nutrient fluid (“nourishing liquid;” see Abstract) which is disposed to be in contact with the lower surface of the film. See id. and figure 1.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify claim 1 of the ‘280 patent to have the nutrient fluid retaining means be a hydroponic tank accommodating a nutrient fluid which is disposed to be in contact with the lower surface of the film, as taught by Akihiro, in order to provide needed nutrients, i.e., by the film contacting the nutrient fluid, for optimum See, e.g., Akihiro translation at paragraphs [0002], [0026], and [0066].
Instant claim 3 is identical to claim 1 of the ‘280 patent, with the exceptions that claim 3 is a method claim reciting “providing” the plant cultivation system of claim 1 of the ‘280 patent, and further steps of, “placing a plant on the PVA film of the plant cultivation system,” and “causing a nutrient fluid to be in contact with the plant through the PVA film, thereby cultivating the plant on the PVA film.” In particular, claim 1 of the ‘280 teaches all of the limitations directed to the recited plant cultivation system, i.e., step (1), and inherently teaches the “providing” portion of that step. Additionally, claim 1 of the ‘280 patent teaches “a nutrient fluid retaining means disposed to be in contact with a lower surface of the PVA film.”
Akihiro teaches a method for cultivation a plant, comprising: providing a plant cultivation system (system shown in figure 1) comprising a film (3), (2) placing a plant on the film of the plant cultivation system (see, e.g., Abstract and translation at paragraphs [0012]-[0014] and [0074]), and causing a nutrient fluid (“nourishing liquid;” see Abstract) to be in contact with the plant through the PVA film (see id., figure 1, and paragraphs [0028] and [0066]-[0068], thereby cultivating the plant on the PVA film. See id. 
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify claim 1 of the ‘280 patent to have steps of placing a plant on the PVA film of the plant cultivation system and causing a nutrient fluid to be in contact with the plant through the PVA film, thereby cultivating the plant on the PVA See, e.g., Akihiro translation at paragraphs [0002], [0026], and [0066].
Claims 2 and 4 of the instant application include only identical limitations to those of claim 2 of the ‘280 patent.
Claim 5 of the instant application recites features identical to those of instant claim 1, namely those limitations missing from claim 1 of the ‘280 patent, but which are supplied by the modification with Akihiro. See rejection of claim 1 above. Additionally, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify claim 1 of the ‘280 patent with the teachings of Akihiro to arrive at claim 5 of the instant application, for the same reasons as discussed supra with respect to claim 1.
Allowable Subject Matter
Claims 1-5 (and, upon rejoinder, claims 6 and 7) would be allowable if a proper terminal disclaimer were filed to overcome the double patenting rejections set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/           Primary Examiner, Art Unit 3642